DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a self-defense instrument, comprising: a holder comprising a unitary body, the holder further comprising: a finger grip comprising; a left concave side; a right concave side; a left finger-receiving convex side; a tight finger receiving convex side, wherein; the left concave side, the right concave side, the left finger-receiving convex side, and a right finger-receiving convex side are each proximal a top end of the holder; a first normal vector of the left finger-receiving convex side, a second normal vector of the right finger-receiving convex side, a third normal vector of the left concave side, and the fourth normal vector of the right concave side are each pointed away from a channel that extends to the top end of the holder; the left finger-receiving convex side is smooth and continuous relative to the left concave side; and the right finger-receiving convex side is smooth and continuous relative to the right concave side; a bottom end of the holder comprising an opening in fluid communication with the channel; and a locking nub within the channel, proximal to an opening at the bottom end of the holder, and proximal to a base of a head of an instrument.

a holder (10)comprising a unitary body, the holder further comprising: a finger grip (14) comprising; a left concave side (cavity within the left side); a right concave side (cavity within the right side); a left finger-receiving convex side (arch formed by 28); a tight finger receiving convex side (arch formed by 30), wherein; a locking nub (38) within a channel (32a), proximal to an opening at the bottom end of the holder, and proximal to a base of a head of an instrument (figures 1 and 3).
However, Grecco does not disclose a first normal vector of the left finger-receiving convex side, a second normal vector of the right finger-receiving convex side, a third normal vector of the left concave side, and the fourth normal vector of the right concave side are each pointed away from the channel that extends to the top end of the holder; the left finger-receiving convex side is smooth and continuous relative to the left concave side; and the right finger-receiving convex side is smooth and continuous relative to the right concave side; and a bottom end of the holder comprising an opening in fluid communication with the channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key holders:

U.S. Patent Application Publication Number 2020/0011635 to Hiroshi Dean; U.S. Patent Application Publication Number 2012/0088587 to Zaccari et al.; U.S. Patent Number 4,160,369 to Pearson; U.S. Patent Number 2,448,969 to French.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
September 8, 2021